Mebkiok, C. J.
This suit is against Charles Odier & Co. and their sureties on account of an alleged breach of covenants of their lease of certain wharves of this city.
On looting into the record, the case does not appear to have been put* at issue, as we perceive, either by answer or judgment by default as to one of the sureties. Neither has the ordinance of the city, made a part of the contract, and referred to by counsel on both sides, been copied into the record.
Under the circumstances, we think that justice requires that the case should be remanded.
It is therefore ordered, adjudged and decreed by the Court, that the judgment of the lower Court be avoided and reversed, and that this case be remanded for further proceedings and a new trial, and that the defendants pay the costs of the appeal. ■
Voobhies, J., absent.